Citation Nr: 1709972	
Decision Date: 03/30/17    Archive Date: 04/11/17

DOCKET NO.  11-31 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an increased rating for status post open reduction and internal fixation of distal left fibula/chip fracture left malleolus with degenerative joint disease in excess of 40 percent. 

2.  Entitlement to an increased rating for degenerative joint disease, left hip, in excess of 10 percent .

3.  Entitlement to service connection for a low back disability. 

4.  Entitlement to service connection for a right hip disability. 

5.  Entitlement to individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

C.S. De Leo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1974 to August 1975.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which granted service connection for degenerative joint disease of the left hip, and denied entitlement to service connection for back pain and right hip pain.

The rating decision also granted an increased disability rating for total left ankle arthroplasty with history of status post open reduction and internal fixation of distal left fibula/chip fracture left malleolus with degenerative joint disease (left ankle disability), from 20 percent to 40 percent effective September 1, 2008.  The effective date is the date of previous reduction following convalescence.  Thereafter, by September 2011 statement of the case (SOC), the RO recharacterized the left ankle disability to status post open reduction and internal fixation of distal left fibula/chip fracture left malleolus with degenerative joint disease.

For reasons expressed below, the claims on appeal are being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

After a review of all of the evidence, the Board finds that further evidentiary development is necessary before a decision can be reached on the merits of the underlying claims.  
The Veteran was provided VA examinations in April 2008, August 2011, and December 2015 to determine the etiology of right hip pain and back pain, and the severity of his service-connected left ankle and left hip disabilities. 

Examinations of the left ankle and left hip do not comply with 38 C.F.R. § 4.59.  Following the December 2015 VA examination, the United States Court of Appeals for Veterans Claims (Court), in Correia v. McDonald, 28 Vet. App. 158 (2016), held that the final sentence of 38 C.F.R. § 4.59 requires that VA examinations include joint testing for pain on both active and passive motion, in weight-bearing and non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Thus, the Court's holding in Correia interprets 38 C.F.R. § 4.59 to establish additional requirements that must be met prior to finding that a VA examination is adequate.  A review of the claims file reveals that the previous VA examination reports of the left hip and left ankle do not comply with § 4.59.  Hence, new examinations are necessary to decide the claims.

The medical evidence of record is still not sufficient to resolve the claims of service connection for right hip and back conditions.  On examination of the right hip, an April 2008 x-ray shows both hips are quite symmetrical with minimal/early degenerative change of the hips.  The examiner diagnosed bilateral hip pain.  Additionally, the August 2011 examiner diagnosed bilateral hip strain but did not provide an etiology opinion for right hip strain.  Rather, the examiner stated that the Veteran has low back pain radiating to the hips that is no likely related to his service connected conditions.  

X-rays of the spine in August 2011 identified mild scoliosis of the lumbar spine with convexity to the left and mild discogenic degenerative change at L4-L5 with narrowing, small marginal osteophytes.  The examiner indicated that mild irregularity of the inferior aspect of L4 and superior aspect of L5 may be due to degenerative change.  Also, the August 2011 VA examiner opined that the Veteran's back condition is less likely than not proximately due to or the result of the Veteran's service connected condition.  In so finding, the examiner explained that the Veteran's low back pain radiating from his hips is not likely related to or caused by his service-connected conditions.  The examiner explained that back pain is more likely a result of direct overuse to that area, noting that the Veteran had left ankle surgery with fusion and had a bone graft taken from his left hip, concluding that the back pain is not likely a result of these conditions.  This does not address whether any of the Veteran's back conditions have been chronically worsened (aggravated) by his service connected disabilities.  

Accordingly, the AOJ must undertake additional development to include scheduling the Veteran for examinations to determine whether he has a right hip condition that has been aggravated by his the etiology of current back and right hip conditions diagnosed as mild scoliosis of the lumbar spine with convexity to the left and mild discogenic degenerative change at L4-L5, bilateral hip strain and right hip pain.  See August 2008 and August 2011 VA General Medical Examination Reports.  

Hence, on remand, the AOJ must ensure that the Veteran is scheduled for another examination and obtain a medical opinion by an appropriate health professional, preferably, an orthopedist, addressing whether the Veteran's service-connected left ankle disability caused or aggravated (i.e. chronically worsened) the claimed conditions.  

Finally, in his November 2011 VAF 9, the Veteran stated that pain medication to treat his left ankle disability impacts his ability to obtain and maintain gainful employment, stating that he has remained unemployed due to his left ankle disability since 2007.  As this issue is inextricably intertwined with the increased rating claim on appeal, a remand of that issue is warranted as well.  On remand, the AOJ must ensure that the Veteran is scheduled for examination to obtain a medical opinion by an appropriate health professional to address the functional impact of the Veteran's use of pain medication for his service connected left ankle disability.

In view of the above-noted deficiencies, the Board finds that the medical evidence of record is not sufficient to resolve the claims, and that, remand of these matters to obtain adequate opinions-based on full consideration of the Veteran's documented history and assertions, and supported by completely, clearly-stated rationale-is needed to resolve the claims for service connection.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.310 (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following action:

1.  Ensure the Veteran is scheduled for VA examinations as to the severity of his disabilities of the left ankle and left hip, to include any functional limitation resulting from the use of prescribed pain medication for his service-connected left ankle disability.  The examiner must review the claims file in conjunction with the examinations.  The examinations must be in compliance with 38 C.F.R. § 4.59 as interpreted by the Court in Correia, i.e., the examinations must test the ranges of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain why that is so.

The examiner should also state whether the Veteran's left ankle and left hip disabilities are manifested by weakened movement, excess fatigability, incoordination, or pain.  These determinations should be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain.  If pain is present during the range of motion, the examiner should identify at what point during the range of motion the Veteran experienced any limitation of motion that was specifically attributable to pain.  

The examiner must also comment on the functional impact, if any, caused by the Veteran's use of pain medication, to include Percocet, for his left ankle disability.  

2.  Ensure that the Veteran is scheduled for examination of his right hip and lumbar spine by an appropriate health professional, preferably an orthopedist-to determine whether the Veteran's right hip and lumbar spine conditions have been chronically worsened by his service-connected left ankle and/or left hip disabilities.  The entire claims file must be made available to the physician for review.  After reviewing the file, the physician must accomplish the following:  

(a)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip condition was caused by his service-connected left ankle disability and/or his service-connected left hip disability.  The examiner must include a complete rationale to support any opinion provided.  

(b)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's right hip condition has been chronically worsened (aggravated) by his service-connected left ankle disability and/or his service-connected left hip disability.  The examiner must include a complete rationale to support any opinion provided.  

(c)  Provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's low back condition has been chronically worsened by his service-connected left ankle disability and/or his service-connected left hip disability.  The examiner must include a complete rationale to support any opinion provided.  

4.  Thereafter, readjudicate the claims that are the subject of this Remand, including whether TDIU is warranted for any period on appeal.  If any benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case should thereafter be returned to the Board for further appellate review, if otherwise in order.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals





